The opinion of the Court was delivered by
"Weight, A.'J.
By an order issued by tbe Court below, on the 17th of February, 1870, the plaintiffs, being non-residents, were required to enter security for costs, on or before the 1st day of May of the same year, or be non-suited.
The Clerk of the Court failed to enter such judgment, and a rule was obtained against him to show cause why he should not be attached for contempt for not entering judgment of non-suit; and, on his return to the rule, he showed that he had received from the plaintiffs in the actions one hundred dollars 'as security for costs, and had taken a written obligation from them and their attorneys to increase the same if desired. The rule against him was discharged, and the plaintiff’s. action ordered to remain upon the docket as before, without prejudice.
The only question in this case for this Court to consider is as to its jurisdiction to review, on appeal, an order made by the Court below amending a previous order made by tbe same Court.
The first order in the cause was made previous to the adoption of the Code. The last, or order discharging the rule against the Clerk, and permitting the plaintiff's actions to remain upon the docket, was made after the Code took effect; and, under Section 197, the Judge had full power to amend the previous order; and as neither of the orders made in the cause was final, or involved the merits, the Court has not the jurisdiction to review them. — The Code, Title 2, Section 11.
The motion is denied.
Willard, A. J., concurred.